Case: 16-10387   Date Filed: 02/06/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10387
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:14-cr-00344-WSD-CMS-8



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

ERICA WILLIS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (February 6, 2017)

Before ED CARNES, Chief Judge, MARCUS and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-10387     Date Filed: 02/06/2017   Page: 2 of 6


      A federal grand jury charged Erica Willis with one count of conspiring to

steal government property, 18 U.S.C. § 371; two counts of theft of government

funds, 18 U.S.C. § 641; and one count of aggravated identity theft, 18 U.S.C.

§ 1028A(a)(1). Willis pleaded guilty to conspiring to steal government property

and theft of government funds, and she proceeded to trial on the charge of

aggravated identity theft. After the close of the government’s case in chief, Willis

orally moved for judgment of acquittal under Federal Rule of Criminal Procedure

29. The district court reserved ruling on that motion and, after Willis elected not to

present any evidence in her defense, the jury returned a guilty verdict. The district

court then denied her motion for judgment of acquittal and sentenced her to thirty-

six months imprisonment. Willis now appeals the district court’s denial of her

motion for judgment of acquittal.

                                          I.

      Willis’ convictions arose from her actions taken as part of a multiperson

scheme to cash stolen United States Treasury checks. Willis became involved in

the scheme when she was introduced to Hudhayfah Abdullah. When Abdullah was

interested in purchasing checks, he would call Willis, she would call a man known

as “Dred,” and the three would meet to complete the sale. Wiretapped phone

conversations between Abdullah, Willis, and Dred recorded them negotiating the

number of checks Abdullah wished to purchase and the price he was willing to


                                          2
              Case: 16-10387    Date Filed: 02/06/2017   Page: 3 of 6


pay. During those conversations, Willis would sometimes tell Abdullah whether a

check had multiple payees, whether a payee was an individual or an entity, and the

date a check was issued. On those calls, the three referred to the checks as “TRs”

and “statues,” which Abdullah testified were both slang for Treasury-issued

checks. After the negotiations were complete, Abdullah would go to Willis’ home

and Dred would give him the checks. Abdullah testified that Willis was present

when he examined the checks to make sure they were not counterfeit, including

when he held them up to the light to check for an authentic watermark.

      Abdullah sometimes asked Willis and Dred to “front” him the checks,

meaning that he would take the checks from them, attempt to cash them and, if

successful, he would return and pay them a percentage of the amount cashed. And

when negotiating the price he was willing to pay, Abdullah would try to get Willis

and Dred to lower the price by telling them that he had other expenses, including

purchasing a “face” and paying a “runner.” Abdullah testified that a “face” meant

a fake identification, and that a “runner” was the person who cashed the check.

Willis never asked what the words “face” or “runner” meant during their

conversations.

                                        II.

      We review de novo the district court’s denial of a motion for judgment of

acquittal, “viewing the evidence in the light most favorable to the government and


                                         3
               Case: 16-10387    Date Filed: 02/06/2017    Page: 4 of 6


drawing all reasonable inferences in favor of the jury’s verdict.” United States v.

Hough, 803 F.3d 1181, 1187 (11th Cir. 2015). And “[w]e will not overturn a

jury’s verdict if there is any reasonable construction of the evidence that would

have allowed the jury to find the defendant guilty beyond a reasonable doubt.” Id.

(quotation marks omitted).

      In order to convict a defendant of aggravated identity theft, the government

must prove that she, during and in relation to the crime of theft of public money,

18 U.S.C. § 641, knowingly used, possessed, or transferred “a means of

identification of another person” without the authority to do so. 18 U.S.C.

§ 1028A(a)(1), (c)(2). Among other things, the government must show “that the

defendant knew that the means of identification at issue belonged to another

person.” Flores-Figueroa v. United States, 556 U.S. 646, 657, 129 S. Ct. 1886,

1894 (2009).

      Willis contends that the evidence did not show that she knew that fake

documents containing real identities would be used to cash the treasury checks she

sold. She argues that the district court erred in denying her motion because the

evidence did not show that (1) she knew that the checks were authentic and, as a

result, issued to real persons and (2) she knew that the checks would be cashed.

She asserts that if she did not know that the checks were authentic, or if she did not

know that they would be cashed, then she could not have known that false


                                          4
                 Case: 16-10387        Date Filed: 02/06/2017        Page: 5 of 6


identification documents containing the identities of real people would be used to

cash the checks.

      Willis points to evidence showing that counterfeit treasury checks exist,

contending that even though the checks she sold looked like treasury checks, the

evidence did not show that she knew they were authentic. A reasonable jury,

however, could have concluded that Willis knew that the checks were real treasury

checks. For example, Abdullah testified that Willis was present when he examined

the checks, including when he held them up to light to ensure they had authentic

watermarks. 1 And the evidence showed that Willis was familiar with some of the

checks because she gave Abdullah specific descriptions of them, including the date

issued and number of payees. Willis also told an investigator that the checks had

come from a post office employee, which the jury reasonably could have

concluded showed that she knew that the checks had not been counterfeited but

instead had been stolen from the mail. Even though she made that statement to the

investigator after she had sold the checks, the jury could have inferred that she

knew of the checks’ origin at the time she sold them. Given that evidence, a

reasonable jury could have found that Willis knew that the checks were authentic

treasury checks issued to real persons.




      1
          At Willis’ trial, Abdullah testified as a witness for the government.
                                                  5
              Case: 16-10387     Date Filed: 02/06/2017    Page: 6 of 6


      A reasonable jury also could have concluded that Willis knew that the

checks she sold would be cashed. Recorded phone conversations revealed that

Abdullah, Willis, and Dred discussed “fronting” the checks to Abdullah, meaning

that he would pay for the checks only if he could successfully cash them. Willis’

conversations with Abdullah also indicate that she knew that he was having

someone create false identifications to cash the checks. Abdullah testified that he

told Willis that he would have to obtain “faces,” a term for false identifications, for

the checks she was selling. And he testified that Willis never asked him to clarify

what the term “faces” meant. Based on that evidence, a reasonable jury could have

found that Willis knew that the checks would be cashed.

      Given the common understanding that some form of identification is

required to cash checks, and given the evidence showing that Willis knew that

(1) the checks were authentic treasury checks issued to real persons and (2) the

checks were being cashed, a reasonable jury could have found that Willis knew

that false documents containing the identity of real people would be used to cash

the checks. As a result, the district court did not err in denying Willis’ motion for

judgment of acquittal.

      AFFIRMED.




                                           6